 DECISIONS OF NATIONAL LABOR RELATIONS BOARDYale-New Haven Hospital and District 1199, NationalUnion of Hospital and Health Care Employees,RWDSU, AFL-CIO. Case -CA-14509May 29, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn December 21, 1978, Administrative Law JudgeRobert Cohn issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Yale-New Haven Hospital,New Haven, Connecticut, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.I In agreement with the Administrative Law Judge, we conclude that itwould be improper to pass on the validity of the contractual no-distributionrule in these proceedings. Since only the application of the oral rule to thespecific facts of this case, and not the lawfulness of the contractual rule itself.was put in issue, Respondent was not given an opportunity adequately todefend its case on this ground. We, however, do not rely on tile Administra-tive Law Judge's reference to the necessity of joining the Union as a party-respondent as a prerequisite to passing on the legality of the contractual no-distribution rule herein.' Member Murphy believes that the employee's right to distribute the leaf-let at the appropriate time and place is also protected by the first amendmentto the Constitution. See William C. Linn v. United Plant Guard Workers ofAmerica, Local 114, et. al., 383 U.S. 53 (1966).DECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: Upon anoriginal charge filed May 19, 1978, by District 1199, Na-tional Union of Hospital and Health Care Employees,RWDSU, AFL-CIO (herein the Union), a complaint andnotice of hearing issued June 21, 1978, against Yale-NewHaven Hospital (herein Respondent). The only unfair laborpractice alleged in the complaint is that Respondent vio-lated Section 8(a)(l) of the National Labor Relations Act,as amended (herein the Act), when, on or about May 4,1978, an agent of Respondent prevented an employee fromdistributing union literature. By its duly filed answer, Re-spondent admitted that it prevented an employee from dis-tributing union literature on or about the said date, butcontends that it was privileged to do so by virtue of anarticle in its collective-bargaining agreement with theUnion (more fully discussed hereinafter) and, moreover, as-serts that it is ready to arbitrate the issue of the applicationof its collective-bargaining agreement to the conduct of theemployee. Accordingly, Respondent argues that the mattershould be deferred to arbitration under the principle of theBoard's decision in Collyer Insulated Wire, A Gulf andWestern Systems Co., 192 NLRB 837 (1971). Respondentfurther asserts that by virtue of the aforesaid collective-bar-gaining agreement, the employee agreed to waive any rightto engage in union activities on behalf of the union. Finally,Respondent contends that distribution of literature at theplace where such occurred, "interferes with patient careand the operations of the hospital."The matter came on for hearing before me in New Ha-ven, Connecticut, on September 8, 1978. At the close of thehearing, oral argument was waived; however, helpful, post-hearing briefs have been filed by the counsel for the Gen-eral Counsel and by the counsel for Respondent, whichhave been duly considered.Upon the entire record, including my observation of thewitnesses, and a consideration of the arguments of counsel,I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent operates a nonprofit general hospital in theCity of New Haven, Connecticut. In the course and con-duct of its business, it causes large quantities of medicalsupplies and related products to be purchased and trans-ported in interstate commerce from and through variousStates of the United States into the State of Connecticut, inan annual amount valued in excess of $50,000. Its annualgross revenues are in excess of $1,000,000.I find, as Respondent admits, that it is an employer en-gaged in commerce within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICEThe facts giving rise to the dispute in this case are notcomplicated, and may be briefly summarized as follows:Respondent's New Haven facility is divided into threebuildings, only one of which is involved herein. That build-ing is denominated the Memorial Unit, and is termed by all242 NLRB No. 100620 YALE-NEW HAVEN HOSPITALparties as a hospital area. The building housing the memo-rial unit has II floors, 10 of which are occupied. In thebasement are located the general offices of Respondent andfood service: on the first floor are some laboratories, somelobbies where patients are admitted, a cafeteria, a coffeeshop, a doctor's lounge, some classrooms, and a servicearea.' The Memorial Unit houses approximately 400 bedsand employs approximately 2,000 employees.Since 1973, Respondent has recognized and bargainedwith the Union in a unit of food service employees. The lastcollective-bargaining agreement was entered into on March17, 1978, for a period up to and including December 31,1979.On May 4, 1978, at approximately 12:30 p.m., RaymondMilici, an assistant chef of Respondent (and also a uniondelegate or steward), commenced distributing a leafletwhich announced a public meeting for all nonsupervisorswhich was to be a discussion of collective bargaining forregistered nurses.' Milici commenced distributing the leaf-lets on his lunch period in a foyer on the first floor of thehospital just outside of the cafeteria. On the other side ofthe foyer are entrances to a coffee shop and to a gift shop.'After distributing the leaflets for approximately 15 minutes,one of Respondent's security guards approached Milici andadvised that he would have to cease such distribution atthat place, and that if he wanted to continue the distribu-tion, he would have to do so outside the building. Miliciprotested that he had a right to distribute under a recentruling of the "Labor Board" as long as he was not in a workarea or a patient area. However, the guard advised him thathe was unaware of any such ruling and suggested thatMilici accompany him to a telephone so that a supervisor ofRespondent might be contacted. This was accomplished,and the supervisor took the same position as the guard, i.e.,that the only place Milici could distribute the leaflets wasoutside of the building. Whereupon Milici went outside anddistributed the leaflets for approximately another 10 min-utes, and then returned to work.The foregoing incident, wherein Respondent prohibitedMilici from distributing leaflets in the foyer above-de-scribed, gave rise to the charge herein which was filed onMay 19, 1978.AnalysisAs all parties recognize, this case must be decided in thelight of recent, applicable precedent dealing with the rightof union solicitation and distribution in hospitals overwhich the Board has recently acquired jurisdiction. In St.Th:, list is not meant to be all inclusive, but to give the reader an impres-sion of what is contained on the first floor of the facility where the dispute inthe instant case arose. There are no patients' rooms, lounges, or operatingrooms on the first floor; such rooms are located on the upper floors of thefacility.2The meeting was sponsored by the Union and was to take place thatevening at a hotel in downtown New Haven. Milici had volunteered to dis-tribute the literature upon the request of union representative WilliamMorico.3Both the coffee shop and gift shop are operated by a nonprofit auxiliaryfor the purpose of raising money to buy special equipment for the hospital.John's Hospital and School of Nursing, Inc.,' the Board, afternoting the general rules governing solicitation and distribu-tion applicable to industrial plants,5went on to considersuch rules in a context of a hospital environment, as fol-lows:We recognize that the primary function of a hospitalis patient care and that a tranquil atmosphere is essen-tial to the carrying out of that function. In order toprovide this atmosphere, hospitals may be justified inimposing somewhat more stringent prohibitions on so-licitation than are generally permitted. For example, ahospital may be warranted in prohibiting solicitationeven on nonworking time in strictly patient care areas,such as the patients' rooms, operating rooms, andplaces where patients receive treatment, such as x-rayand therapy areas. Solicitation at any time in thoseareas might be unsettling to the patients-particularlythose who are seriously ill and thus need quiet andpeace of mind.The Board concluded that banning solicitation duringnonworking time in patient care areas was justified. How-ever, it disallowed the restriction "in visitor access areasother than those involved in patient care, [since] the possi-bility of any disruption in patient care resulting from solici-tation or distribution of literature is remote. As to the re-strictions in patient access areas such as cafeterias, lounges,and the like, we do not perceive how patients would beaffected adversely by such activities. On balance, the inter-ests of patients well enough to frequent such areas do notoutweigh those of the employees to discuss or solicit unionrepresentation."In Beth Israel Hospital v. N.L.R.B.,6the Supreme Courtgenerally affirmed the Board's striking of the aforesaid bal-ance between employee organizational rights and employerproperty rights in the hospital area.In a more recent case,' the Court of Appeals for theTenth Circuit had occasion to construe the SupremeCourt's decision in Beth Israel. That case dealt, in part, withthe legality of solicitation in a hospital cafeteria. The Courtof Appeals noted that:The Supreme Court spoke with approval of theBoard's conclusion that the strict rules against solicita-tion applied only to patients' rooms, operating roomsand places where patients received treatment, such asx-ray and therapy rooms.... The court said that indetermining whether solicitation is permissible forareas accessible to patients, the National Labor Rela-tions Board must balance the relative strengths of thecompeting interests which are, on the one side, the like-4 222 NLRB 1150 (1976).'In general, no-solicitation rules are presumed valid if applicable only tosolicitation during working time, but are presumed unlawful if they extend tosolicitation dunng nonworking time irrespective of whether the solicitationoccurs in a work or nonwork area. Rules prohibiting distribution of literatureare presumed valid unless they extend to activities during nonworking timeand in nonworking areas. [citing, Stoddard-Quirk Manufacturing Co. 138NLRB 615 (1962)1. In order to justify the existence of a rule which is on itsface presumptively unlawful, an employer must present sufficient justifica-tion to warrant the further curtailment of employee rights.6437 U.S. 483 (1978).1 N.L R.B. v. National Jewish Hospital and Research Center, 593 F.2d 911.914, 915 (lOth Cir. 1978).621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlihood of disruption of patient care, as opposed to theextent of the interference with union organizational ac-tivities. The court termed the cafeteria in Beth Israel asbeing a natural gathering area for employees, one inwhich the risk of harm to patients is relatively low ascompared to potential alternative locations within thefacilities. The court regarded the evaluations of the La-bor Board in that case as valid since it had consideredall the competing interests.**It was noted by the Supreme Court that the Boardhad recognized that a hospital may be warranted inprohibiting solicitation even on nonworking time, instrict patient care areas, having in mind that solicita-tion could affect the patients. It was said that areaswhere this could happen would include the patients'rooms, operating rooms and patient treatment areaslike x-ray and therapy. At the same time the court,however, rejected the notion that the possibility of dis-ruption to patients required a prohibition on solicita-tion in any area accessible to a patient.... To so holdexcludes all sections of the hospital from solicitation. Apatient could have access to the entire hospital. Thecourt agreed with the Board that the possibility of dis-ruption to patient care from solicitation in cafeteriaswas remote.I am of the view, as was the court in National JewishHospital, that the record herein provides no factual basis fora conclusion that the patients at [Respondent's] hospitalsuffered upset or experienced disruption of tranquility as aresult of the [distribution of union literature]:In this connection we must be mindful that the Su-preme Court in Beth Israel made it plain that the bur-den was on the employer to bring forward positive evi-dence showing that solicitation activities had adisrupting effect upon patients' health.I find, based upon a careful consideration of the recordevidence, that Respondent here made no showing that thedistribution of the pamphlet in the foyer outside of the cafe-teria had a disruptive effect upon patients' health. In thisconnection, I note that the foyer constituted for the hospitalemployees a place for exchange of information respectingall kinds of activities of interest to the employees. Thus,there were present two bulletin boards on the walls in thearea which contained announcements of events inside andoutside of the hospital as well as job postings. Also attachedto a wall in the area was a holder which normally containedissues of a "newspaper" published by the hospital's publicrelations department which listed items for sale by employ-ees or items wanted by employees. The record also containsuncontradicted evidence that at least once a year there weretables set up in the area where literature was distributed bydietitians in the food service department during NationalNutrition Week. Thus, as Milici testified, he determined todistribute the literature at the location specified becausethis was where workers, on their way to and from the cafe-teria, coffee shop, and gift shop would come to obtain infor-mation respecting their economic and social activities.8However, Respondent vigorously argues that various ac-tivities of employees and medical staff which do-ormight-occur in the area under consideration constitute it a"work area in which the hospital is permitted to ban distri-bution of literature at any time."9Thus it points to evidencethat at the end of the first floor corridor, approximately 55feet from where the distribution occurred, there are locatedtwo classrooms which are used by the hospital for a varietyof activities including departmental meetings, medicalboard meetings, training programs, and instruction for pro-spective new mothers. It is suggested that "any distributionof literature permitted in the corridor would necessarily in-terfere and disrupt the work of the hospital in the afore-mentioned manner, inasmuch as access to the classroomscan only be had by going through the area in which Miliciwas distributing literature."'0It is further pointed out thatthere is a doctors' lounge located approximately the samedistance away and that they would use the corridor to reachthe patient and service elevators located in a corridor adja-cent to the area of distribution."Respondent also points out evidence that the first floorcorridor serves as an area through which supplies, equip-ment, materials, and food are delivered to the coffee shopand gift shop, and garbage from those areas is removedwith the assistance of handtrucks through the area. Finally,Respondent argues that the distribution of literature in thefoyer would interfere with and disrupt the operations of thehospital in that such activities would hinder and delay theeating time of employees which would result in delay oftheir return to their patients. On the other hand, there islittle or no evidence that patients frequent the area underconsideration, or that such a distribution as is involvedherein would carry the potential of interference or disrup-tion with patient care."In sum, as the court noted in National Jewish Hospital,supra at 915, "the Supreme Court in Beth Israel made itplain that the burden was on the employer to bring forwardpositive evidence showing that solicitation activities had adisrupting effect upon patients' health." After a consider-ation of all of the evidence in the record, I find that Respon-dent did not meet that burden in this case, and therefore8 The Supreme Court, in Beth Israel at 502 503, pointed to the fact thatthe hospital in that case "recognized that at least some solicitation and distn-bution would not upset patients and undermine its function of providingquality medical care ... [The hospital] had permitted use of the cafeteria forother types of solicitation, including fund drives, which, if not to be equatedwith union solicitation in terms of potential for generating controversy, atleast indicates that the hospital regarded the cafeteria as sufficiently commo-dious to admit solicitation and distribution without disruption."Resp. br, at p. 10.'° Resp. br., p. II1." This contention is based upon a conclusion of the hospital administratorsince no doctor testified at the hearing.12 It is conceded by the hospital that, generally speaking, inpatients eat intheir rooms and do not frequent the cafeteria area (the hospital administra-tor guessed that perhaps I to 5 percent of the patients used the cafeteria). Itmight be reasonably inferred that if patients are well enough to utilize thegift shop and coffee shop areas, their health would not be jeopardized by thedistribution of literature in the corridor outside these areas. As the Boardsaid in St Johns Hospital at 1151, "On balance, the interests of patients wellenough to frequent such areas (cafeterias, lounges, and the like), do notoutweigh those of the employees to discuss or solicit union representation."622 YALE-NEW HAVEN HOSPITALconclude that "the possibility of disruption to patient carein that area must be deemed remote."The remaining arguments of Respondent may be quicklydisposed of. It contends that the Union waived its rights aswell as the rights of its members to engage in union activi-ties of the type involved in the instant case by virtue ofarticle V, section 2 of the current collective-bargainingagreement, as follows:No employee shall engage in union activities, includingthe distribution of literature, on hospital time or inworking areas of the hospital at any time except whenspecifically permitted to do so in connection with thegrievance procedure.Assuming without deciding that the asserted waiver wasstatutorily effective," it would not appear to be applicableto the instant circumstances in view of the finding thatMilici was not distributing union literature either on hospi-tal time (he was on his lunch hour) or in a working area ofthe hospital." Accordingly, this defense of Respondentmust be rejected.In view of all of the foregoing I conclude, and thereforefind, that by prohibiting Milici from distributing union lit-erature at the time and place above stated, Respondent hasinterfered with, restrained, and coerced employees in theexercise of rights guaranteed in Section 7 of the Act, inviolation of Section 8(a)( ) of the Act.'6'1 In its brief, Respondent relied on a decision of the United States Courtof Appeals for the District of Columbia in Baylor University Medical Centerv. N.L.R.B., 578 F.2d 351 (1978), in which the court denied enforcement ofan order of the NLRB which had found a no-solicitation and no-distributionrule of the Baylor Hospital to be an unfair labor practice in violation ofSection 8(a)1) of the Act. On October 30. 1978, in a per curiam decision ofthe United States Supreme Court. certiorari was denied with respect to theapplication of the aforesaid no-solicitation no-distribution rule to the corn-dors of the hospital.However, I find that case distinguishable from the instant case since theissue there involved the application of a rule to corridors generally and not toa specific locality, as in the case at bar. The court noted the evidence in thatcase which related directly to the relationship between the corridors andpatient care, such as testimony "that a great deal of the physical therapyundertaken at Baylor actually took place in the corridors, and that for manydepartments the corridors served as the only available waiting room .... andthat at Baylor the comdors seemed to serve as much as additional all-pur-pose rooms than merely as hallways" (ld. at pp. 355 356). There is no suchevidence in the instant case. In any event, I am required to apply Boardprecedent in such circumstances until it has been changed, or reversed by theSupreme Court. Iowa Beef Packers, Inc., 144 NLRB 615, 616 (1963)."4Cf. The Magnavox Company of Tennessee, 195 NLRB 265 (1972), affd.415 U.S. 322 (1974).t' For purposes of this case, the term "working areas" in the above-quotedsection of the contract is construed to be equated with the term "patient careareas."16 Respondent contends that this case should have been deferred to theparties' contractual gnevance-arbitration procedure pursuant to Collyer In-sulated Wire, supra. However, I agree with the counsel for the GeneralCounsel's contention that such deferral should not be made in the instantcase which involves a basic, statutory right. See General American Transpor-tarion c orporation, 228 NLRB 808 (1977).On the other hand, I disagree with the position of the counsel for theGeneral Counsel that the aforesaid contractual provision should be foundunlawful on its face. The counsel for the General Counsel, in his openingremarks, stated that he was not attacking the provision as per se unlawful:rather, that the General Counsel was attacking the manner in which thehospital had interpreted the rule, i.e., that Milici was distributing in a workarea. Accordingly, Respondent did not defend the case on that theory norwas the Union-a party to the contract joined as a party Respondent tothat issue. See N.L.R.B. v. IBEW, Local 2 AFI. CIO, 556 F.2d 76. (D.CCir. 1977).In view of all the foregoing, I find that the prohibition byRespondent of Milici's distribution of union literature atthe time and place above set forth, constituted interference,restraint, and coercion of employee rights protected b Sec-tion 7 of the Act, in violation of Section 8(a)( 1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRA('TI(ES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic, and com-merce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the reeflow thereof.V. THE REMEDYHaving found that Respondent has engaged in certainconduct in violation of Section 8(a)(1) of the Act, I shallrecommend that Respondent be ordered to cease and desisttherefrom, and to take certain affirmative action designedto effectuate the policies of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By prohibiting an employee from distributing unionliterature in the manner described in section III, above, Re-spondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)( 1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.On the basis of the foregoing findings of fact, conclusionsof law, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER'7The Respondent, Yale-New Haven Hospital, New Ha-ven, Connecticut. its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Promulgating, maintaining, or enforcing any rule orregulation prohibiting its employees from soliciting on be-half of any labor organization during their nonworkingtime or distributing union literature in nonworking areasduring employees' nonworking time, in any area on Re-spondent's premises other than immediate patient careareas.:7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes.623 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Prohibiting employees from distributing union litera-ture in the foyer outside the cafeteria on the first floor of theMemorial Unit during their nonworking time.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightto self-organization, to form or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the pur-pose of mutual aid or protection as guaranteed in Section 7of the Act, or to refrain from any and all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(a)(3)of the Act.2. Take the following affirmative action which will effec-tuate the policies of the Act:(a) Rescind its rules respecting the areas in which em-ployees may solicit on behalf of a labor organization duringthe employees' nonworking time, and prohibiting distribu-tion of union literature during employees' nonworking timein nonworking areas of its operations insofar as such rulesapply to other than immediate patient care areas.(b) Post at its hospital facility in New Haven, Connecti-cut, copies of the attached notice marked "Appendix."'"Copies of said notice, on forms provided by the RegionalDirector for Region 1, after being duly signed by Respon-dent's representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-' In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."secutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(c) Notify the said Regional Director, in writing, within20 days from the date of this Order, what steps Respondenthas taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT promulgate, maintain, or enforce anyrule or regulation which prohibits our employees fromsoliciting on behalf of any labor organization on ourhospital premises or grounds other than immediate pa-tient care areas during employees' nonworking time, orfrom distributing other than in immediate patient careareas literature on behalf of any labor organization innonwork areas of our hospital.WE WILL NOT prohibit employees from distributingunion literature in the foyer outside the cafeteria onthe first floor of the Memorial Unit during their non-working time.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.YALE-NEW HAVEN HOSPITAL624